
	
		I
		111th CONGRESS
		1st Session
		H. R. 2155
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Stupak (for
			 himself and Mr. Braley of Iowa)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the limitation on entry of steel, drywall,
		  and cement products that fail to meet industry standards.
	
	
		1.Limitation on entry of steel,
			 drywall, and cement products that fail to meet industry standardsNotwithstanding any other provision of law,
			 the Secretary of Homeland Security shall direct the Commissioner responsible
			 for U.S. Customs and Border Protection, at the discretion of the Commissioner,
			 to prohibit the entry into the United States of steel, drywall, and cement
			 products that do not meet appropriate industry standards to ensure product
			 quality and safety.
		
